***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       DE ANN MAURICE v. CHESTER HOUSING
               ASSOCIATES LIMITED
               PARTNERSHIP ET AL.
                   (AC 40742)
                          Bright, Moll and Bear, Js.

                                   Syllabus

The plaintiff sought to recover damages for, inter alia, negligence from the
    defendants, C Co., M Co., and S Co., in connection with injuries she
    sustained when she slipped and fell on a patch of snow or ice in the
    parking lot of certain property owned by C Co. Following a trial, the
    jury returned a verdict in favor of the defendants. Thereafter, the court
    denied the plaintiff’s motion to set aside the verdict and rendered judg-
    ment in accordance with the verdict, from which the plaintiff appealed
    to this court. Held:
1. The trial court did not abuse its discretion in precluding the plaintiff’s
    expert witness, T, from testifying as an expert in the field of snow
    removal; that court found that the testimony demonstrated that the T’s
    knowledge of snow removal was insubstantial and that it was tangential
    to his real expertise in building codes and ordinances, T’s testimony
    revealed that his experience in snow removal was a minor part of other
    jobs and that he had not attended any classes, taught any seminars or
    read any materials or books on the topic, and it was reasonable for the
    court to conclude from T’s testimony that snow removal was a minor
    part of his employment over the years and that his experience in snow
    removal was little more than that common in the construction industry,
    as the plaintiff’s attorney failed to develop T’s testimony to show that
    his vast education in code compliance and ordinance enforcement and
    his work experience qualified him as an expert in snow removal.
2. The trial court did not abuse its discretion in declining to render a default
    judgment against C Co. as a sanction for the egregious actions of its
    general and managing partner, W, in sexually harassing the plaintiff’s
    attorney on two occasions: that court, which awarded the plaintiff attor-
    ney’s fees and issued an order limiting W’s movement in court, had wide
    discretion to impose a sanction that it deemed appropriate under the
    circumstances, and although the plaintiff argued that W committed two
    egregious acts against R, those acts were brought to the attention of
    the court only after the occurrence of the second act, more than one
    year following the first act, and R did not ask for a mistrial or an
    additional continuance; moreover, even though W’s conduct was egre-
    gious, the record revealed that he ceased such conduct immediately
    upon the intervention of the court and the court’s imposition of attorney’s
    fees and an order limiting W’s movement in court, and there was no
    indication that the conduct continued after the court’s intervention.
            Argued February 7—officially released May 7, 2019

                             Procedural History

   Action to recover damages for personal injuries sus-
tained as a result of, inter alia, the defendants’ alleged
negligence, and for other relief, brought to the Superior
Court in the judicial district of New London, where the
court, Vacchelli, J., granted in part the plaintiff’s motion
for sanctions; thereafter, the matter was tried to the
jury; verdict for the defendants; subsequently, the court
denied the plaintiff’s motion to set aside the verdict
and rendered judgment in accordance with the verdict,
from which the plaintiff appealed. Affirmed.
   Kelly E. Reardon, for the appellant (plaintiff).
   Sarah B. Christie, with whom, on the brief, was
Sarah Tischbein Bold, for the appellee (defendant
Something Natural, LLC).
  Jay F. Huntington, with whom, on the brief, was
Kelly R. Wall, for the appellees (named defendant et al.).
                          Opinion

   BRIGHT, J. The plaintiff, De Ann Maurice, appeals
from the judgment of the trial court, rendered in favor
of the defendants, Chester Housing Associates Limited
Partnership, MJKH Property Services, LLC, and Some-
thing Natural, LLC, following a jury trial. On appeal,
the plaintiff claims that the court abused its discretion
(1) when it did not allow the plaintiff’s expert witness
to testify as an expert in snow removal, and (2) when,
in granting the plaintiff’s motion for sanctions, it denied
the plaintiff’s request that the court render a default
judgment as a sanction against Chester Housing Associ-
ates Limited Partnership as a penalty for the egregious
misconduct of its general and managing partner, Doug-
las H. Williams.1 We affirm the judgment of the trial
court.
   The following facts and procedural history inform our
review. The plaintiff filed a second amended complaint
alleging separate counts of negligence and private nui-
sance against each of the three defendants. In her com-
plaint, she alleged that she lived at the Cherry Hill
Apartments in the town of Chester (property), which
was owned, operated, managed, controlled, and/or
maintained by the defendant Chester Housing Associ-
ates Limited Partnership (property owner). The plaintiff
also alleged that the defendant MJKH Property Services,
LLC (property manager), owned, operated, managed,
controlled, and/or maintained the property. Further, she
alleged that, during times of inclement weather, the
defendant Something Natural, LLC (snow removal com-
pany), was responsible for the snow and/or ice plowing,
removal, clearing, and maintenance of the property,
including all walkways, parking areas, common areas,
and/or sidewalks.
   The plaintiff further alleged that on December 12,
2013, as she walked from her apartment to her vehicle,
which was in the parking lot of the property, she slipped
and fell on a patch of snow and/or ice, and suffered
injuries and an increased risk of future harm. The plain-
tiff claimed her injuries were caused by the negligence
and the private nuisance caused or created by each of
the defendants. Following a trial, the jury returned a
verdict in favor of the defendants. The plaintiff, there-
after, filed a motion to set aside the verdict, which the
court denied. The court, subsequently rendered judg-
ment in accordance with the jury’s verdict. This appeal
followed. Additional facts and procedural history will
be set forth as necessary.
                             I
   The plaintiff first claims that the court abused its
discretion when it did not allow the plaintiff’s expert
witness, Mark Tebbets, to testify as an expert in the
field of snow removal. She argues that she established,
during voir dire, that Tebbets ‘‘had engaged in commer-
cial and residential snow removal, including removing
snow from apartment complexes . . . [and that] his
qualifications were sufficient to render him an expert
in the field of snow removal . . . .’’ She further con-
tends that ‘‘the court’s decision to preclude [Tebbets’]
testimony about snow removal, but allow his testimony
regarding building codes, was clearly harmful to the
plaintiff . . . .’’ We are not persuaded.
   The following additional facts are relevant to this
claim. The plaintiff disclosed Tebbets as an expert in
the fields of ‘‘building codes, fire codes, [Americans
with Disabilities Act (ADA)] accessibility, fall preven-
tion, and safe snow removal.’’ Tebbets’ resume reveals
that he has a Bachelor of Science degree in education,
with a focus on ‘‘industrial arts, mechanical, electrical,
carpentry and architectural drafting.’’ He also attended
a mechanical engineering program at Thames Valley
State Technical College. Tebbets has additional training
listed on his resume as follows: International Code
Council’s master code professional certification since
1998; Connecticut certified building official; Massachu-
setts building commissioner; property maintenance and
housing inspector; certified zoning official of the Con-
necticut Association of Zoning Enforcement Officials;
Occupational Safety and Health Administration (OSHA)
and Environmental Protection Agency regulations; Con-
necticut Building Officials and Code Administrators
building code updates; and ADA mandates regarding
asbestos and lead abatement. Tebbets’ resume also lists
his extensive professional experience in: building code
consulting and building, safety, and fire code compli-
ance; ADA consulting and compliance; building energy
code policies; the drafting of model legislation in sup-
port of stronger energy codes; teaching professional
development seminars and classes regarding building
code and inspection; and enforcement of OSHA regu-
lations.
   After the plaintiff called Tebbets to the witness stand,
Tebbets discussed his extensive education and experi-
ence with codes and ordinances. He then testified about
his experience with snow removal. Tebbets testified
that he ‘‘shoveled snow for [his] mom and dad . . .
[and] worked at a marina where . . . [he] plowed
there. Eventually, [he] worked for different . . . con-
tractors, [where] in the middle of winter, there’s not a
whole lot to do except come out in a snowstorm and
shovel snow or plow.’’ He testified: ‘‘If you look around,
in the old days, every carpenter had a plow on the front
of his truck, so I learned to plow when I was still in
high school . . . .’’ He also stated that he had a multi-
family dwelling that he owned and plowed and that his
relatives owned a trailer park where he plowed, thereby
‘‘bec[oming] familiar with it just because it was the off-
season and it was the thing you did.’’ The plaintiff,
thereafter, offered him as an expert on ‘‘snow removal
and codes and ordinances.’’2 The defendants objected
to his testifying as a snow removal expert on the ground
that Tebbets had not set forth any expertise on the
issue of snow removal. The court stated that, up to that
point, it had not heard anything that would rise to the
level of expertise in snow removal, but permitted the
plaintiff to engage in additional questioning.
  The plaintiff then asked Tebbets more questions
about his snow removal background. Tebbets explained
that he was involved with snow removal for the Mashan-
tucket Pequot Tribal Nation where, although it had a
public works department that did the actual snow
removal, he, as the chief land use inspector, ‘‘had to
do all the difficult things like figure out where things
were supposed to go.’’ He also testified that he ‘‘was
involved with making sure that the lots, the walks—
especially sidewalks with the people walking around—
were cleared and properly draining.’’ He testified that
he was involved in snow removal while he worked in
the construction industry, but he ‘‘got tired of using a
shovel, so [he] kind of moved more [toward] the techni-
cal supervisor roles at that point,’’ and he had begun
supervising others who were removing snow and plow-
ing. Further, he stated that when he was the zoning
enforcement officer in Groton, he was responsible for
reviewing site plans to assess whether plow trucks
could move about without obstruction, as well as the
appropriateness of the drainage systems being
proposed.
  The defendants again objected to Tebbets testifying
as an expert in snow removal. The court then explained
to the plaintiff’s attorney that it had not heard anything
that would rise to the level of expertise. It asked counsel
whether Tebbets had gone to school or attended semi-
nars on snow removal, or whether he had read any
books or educational materials on snow removal, or
whether he had taught classes or seminars. Counsel,
again, was permitted to question Tebbets further.
   The plaintiff’s attorney then asked Tebbets if he had
any training in snow removal or whether there is train-
ing or schooling for snow removal. Tebbets answered:
‘‘[T]he town of Groton had some, but not being a plow
driver there, I didn’t have to take their class on plowing.
We were always more concerned about where they
were plowing and directing them where not to plow.’’
Tebbets then proceeded to explain that he had driven
a pickup truck with a snow plow and had driven a big
truck with a sander on the back. The plaintiff’s attorney
asked him if anyone had taught him how to do those
things, and Tebbets said: ‘‘Well, they showed me how
to drive and then they taught me how to plow and . . .
how to plow routes. They taught me . . . [not to] stick
[my] hand in the snow blower.’’ The plaintiff’s attorney
then said: ‘‘Unless Your Honor wishes to direct some
more questions, I’m not going to waste the jury’s time
any further, so I will offer him as an expert in snow
removal. If Your Honor does not find him to be an
expert, we’ll just move on.’’ The defendants’ attorneys
stated that they still objected. The court stated: ‘‘Okay.
Yeah. I’m not seeing how he has special expertise in it
other than having done a little bit of it, and it’s somewhat
tangential to his real expertise. So I’ll sustain the objec-
tion, but I will find him to be an expert in codes and
ordinances.’’ On appeal, the plaintiff claims this was
error. We disagree.
   ‘‘A witness qualified as an expert by knowledge, skill,
experience, training, education or otherwise may testify
in the form of an opinion or otherwise concerning scien-
tific, technical or other specialized knowledge, if the
testimony will assist the trier of fact in understanding
the evidence or in determining a fact in issue.’’ Conn.
Code Evid. § 7-2. ‘‘The determination of the qualification
of an expert is largely a matter for the discretion of the
trial court.’’ (Internal quotation marks omitted.) United
Aircraft Corp. v. International Assn. of Machinists,
169 Conn. 473, 482–83, 363 A.2d 1068 (1975), cert.
denied, 425 U.S. 973, 96 S. Ct. 2172, 48 L. Ed. 2d 797
(1976); see also Weaver v. McKnight, 313 Conn. 393,
405, 97 A.3d 920 (2014) (‘‘[w]e review a trial court’s
decision to preclude expert testimony for an abuse
of discretion’’).
   ‘‘We afford our trial courts wide discretion in
determining whether to admit expert testimony and,
unless the trial court’s decision is unreasonable, made
on untenable grounds . . . or involves a clear miscon-
ception of the law, we will not disturb its decision. . . .
Although we afford trial courts significant discretion,
[w]here it clearly appears that an expert witness is
qualified to give an opinion, the exclusion of his testi-
mony may be found to be [an abuse of discretion]. . . .
To the extent the trial court makes factual findings to
support its decision, we will accept those findings
unless they are clearly improper. . . . If we determine
that a court acted improperly with respect to the admis-
sibility of expert testimony, we will reverse the trial
court’s judgment and grant a new trial only if the impro-
priety was harmful to the appealing party.’’ (Internal
quotation marks omitted.) Fleming v. Dionisio, 317
Conn. 498, 505, 119 A.3d 531 (2015); see also Conn.
Code Evid. § 7-2.
  ‘‘We also note our standards for admitting expert
testimony. Expert testimony should be admitted when:
(1) the witness has a special skill or knowledge directly
applicable to a matter in issue, (2) that skill or knowl-
edge is not common to the average person, and (3)
the testimony would be helpful to the court or jury in
considering the issues. . . . [T]o render an expert opin-
ion the witness must be qualified to do so and there must
be a factual basis for the opinion.’’ (Internal quotation
marks omitted.) Weaver v. McKnight, supra, 313
Conn. 405–406.
   We conclude that the court did not abuse its discre-
tion in precluding Tebbets from testifying as an expert
in the field of snow removal. The court found that the
testimony demonstrated that Tebbets’ knowledge of
snow removal was insubstantial and that it was ‘‘tangen-
tial’’ to his real expertise in codes and ordinances. We
agree with this assessment. Tebbets’ testimony revealed
that his experience in snow removal was a minor part
of other jobs, whether in code compliance, ordinance
enforcement, or building construction. He had not
attended any classes or seminars on the topic, although
he admitted that some were available to people who
were employed as snow plow operators by the town
of Groton, he had not read any materials or books on
the topic, and he had not taught any seminars or classes
on the topic. It was reasonable for the court to conclude
from Tebbets’ testimony that snow removal was a minor
part of his employment over the years and that his
experience in snow removal was little more than that
common in the construction industry. The plaintiff’s
attorney simply did not develop Tebbets’ testimony to
show that his vast education in code compliance and
ordinance enforcement and his work experience quali-
fied him as an expert in snow removal. We cannot
conclude, therefore, that the court abused its discretion
when it evaluated the qualifications of Tebbets, as pre-
sented, and found that, although he was an expert in
code compliance and ordinance enforcement, the plain-
tiff failed to establish that Tebbets had the requisite
expertise to be qualified as an expert in the field of
snow removal.3
                             II
  The plaintiff next claims that the court abused its
discretion when, in granting the plaintiff’s motion for
sanctions, it denied the plaintiff’s request that the court
sanction the property owner by rendering a default
judgment against it as a sanction for the egregious
actions of its general and managing partner, Williams,
in sexually harassing the plaintiff’s attorney on two
occasions. The plaintiff argues that, despite the court’s
specific finding that Williams’ purpose was to cause the
plaintiff’s attorney ‘‘distress for a litigation advantage’’
and ‘‘to try to knock her off her ability to proceed in the
case,’’ it ‘‘imposed a sanction that failed to adequately
penalize Williams for his litigation misconduct.’’ (Inter-
nal quotation marks omitted.) The plaintiff further
claims that Williams’ actions interfered with her attor-
ney’s ability to represent her. Although we agree that
Williams’ conduct was egregious, we are unable to con-
clude that the court abused its discretion in declining to
render a default judgment against the property owner.
  The following facts inform our review. On January
15, 2016, at 11:02 p.m., Williams sent an e-mail to the
plaintiff’s attorney, Kelly E. Reardon. The e-mail stated
in relevant part: ‘‘Welcome to my web said the spider
to the fly. Am I the fly or are you? I think I’m the fly.
Fare enough! What would like? What would you want
me to do lie? I love women like you because you young
girls have a direction that is 250% of what America is
. . . about.
  ‘‘Would you like to meet for coffee? Gee never had
that one? Call if you want 860- . . . . The people in
the case are not very nice people. This is not for just
shits and giggles. Coffee would be great! I have nothing
against your people. I think your great. Its just coffee.
Have to dive 75 miles just to in joy a cup.
  ‘‘Guess who is stupid? Me ok! You make my wheels
turn. You are one sharp women. Bet your on top of
your game. Did some MF say ATTORNEY. Call me to
help me please.
  ‘‘Thank you.
  ‘‘beauty is in the eye of me, Oh ya.
   ‘‘Not suppose to say this stuff so I will not say your
a fox!!!! But you are. You asked me to call you and you
didn’t give me your cell.
  ‘‘Old Goat
  ‘‘Doug 860- . . . .’’ (Grammatical and spelling errors
in original.)
   After receiving the e-mail, Reardon notified her hus-
band, her father, who also is an attorney in her law
firm, and the police. The police thereafter warned Wil-
liams not to contact Reardon again. Reardon later spoke
with the property owner’s attorney about the e-mail.
Neither the plaintiff nor Reardon informed the court
about Williams’ e-mail at that time.
   More than one year later, immediately before opening
statements were to begin on April 27, 2017, while Rear-
don and others were standing in a hallway outside the
courtroom, Williams stated, loud enough to be heard
by those present, including Reardon, her father, and at
least one additional member of the bar who was not
involved in this case, that he wanted Reardon to ‘‘sit
on his fucking head.’’ Almost immediately, Reardon
reported to the court what had transpired, and she made
an oral motion for sanctions. The court immediately
held a hearing on the motion for sanctions, which then
was continued to allow Williams to retain an attorney,
thus delaying the start of trial. The January 15, 2016
e-mail also was discussed at the hearing. The plaintiff
sought sanctions that included: (1) Williams be removed
from the courtroom and sequestered; (2) a default judg-
ment be rendered against the property owner and that
the parties proceed to a hearing in damages; and (3)
the court impose a financial penalty against Williams
in an amount between $10,000 and $50,000.
  The court issued an oral decision on May 3, 2017.
The trial court specifically found that the purpose of
Williams’ e-mail to Reardon ‘‘was obviously to threaten
her, harass her, intimidate her, which the court believes
was done for the purposes of getting some advantage
in the case, to rattle her so that she’d do a poor job in
representing her client, to scare her to get her to drop
the case.’’ As to the statement Williams made in the
hallway of the courthouse, the court found that ‘‘consid-
ering the context and the purpose, which was essen-
tially a sexual harassment of the plaintiff’s attorney to
try to scare her and rattle her, and obviously had that
exact effect because during the April 27 hearing when
the motion was made . . . Reardon was obviously
very upset . . . and so he accomplished his purpose
to try to knock her off her ability to proceed in the case,
and to cause her distress for a litigation advantage.’’
The court concluded that ‘‘these tactics were without
any color of propriety and they were taken in bad faith
. . . . There is no excuse for it, as obviously a bad faith
tactic which is not condoned or permitted by any stretch
of the imagination in court.’’
   The court thereafter granted in part the motion for
sanctions, explaining that ‘‘something is merited here
due to the abusive, egregious behavior, but I don’t think
a default in a slip and fall case would be the appropriate
penalty since we’re trying to penalize the person, not
the corporation really, even though he was doing it
to benefit the corporation.’’ The court then ordered
Williams to sit in the back of the courtroom and to have
no contact with Reardon, and it awarded attorney’s
fees to the plaintiff, in an amount to be decided after
a hearing.4
   Another of the plaintiff’s attorneys then objected to
the court’s ruling allowing Williams to remain in the
courtroom and to be in the hallway during recesses.
The court explained that it had considered this issue,
but that it was standing by its ruling. The attorney then
stated that he would ensure that someone, likely secu-
rity, would be present with Reardon at all times
‘‘because we don’t have marshals any longer in the
courtrooms, which is—unfortunately puts lawyers at
risk.’’
   ‘‘It has long been understood that [c]ertain implied
powers must necessarily result to our Courts of justice
from the nature of their institution, powers which can-
not be dispensed with in a Court, because they are
necessary to the exercise of all others. . . . For this
reason, Courts of justice are universally acknowledged
to be vested, by their very creation, with power to
impose silence, respect, and decorum, in their presence,
and submission to their lawful mandates. . . . These
powers are governed not by rule or statute but by the
control necessarily vested in courts to manage their
own affairs so as to achieve the orderly and expeditious
disposition of cases. . . .
  ‘‘[I]t is firmly established that [t]he power to punish
for contempts is inherent in all courts. . . . This power
reaches both conduct before the court and that beyond
the court’s confines, for [t]he underlying concern that
gave rise to the contempt power was not . . . merely
the disruption of court proceedings. Rather, it was dis-
obedience to the orders of the Judiciary, regardless of
whether such disobedience interfered with the conduct
of trial. . . .
   ‘‘Because of their very potency, inherent powers must
be exercised with restraint and discretion. . . . A pri-
mary aspect of that discretion is the ability to fashion
an appropriate sanction for conduct which abuses the
judicial process. . . . [O]utright dismissal of a lawsuit
. . . is a particularly severe sanction, yet is within the
court’s discretion. . . . Consequently, the less severe
sanction of an assessment of attorney’s fees is undoubt-
edly within a court’s inherent power as well.’’ (Internal
quotation marks omitted.) Maurice v. Chester Housing
Associates Ltd. Partnership, 188 Conn. App. 21, 25–26,
     A.3d      (2019), quoting Chambers v. NASCO, Inc.,
501 U.S. 32, 43–45, 111 S. Ct. 2123, 115 L. Ed. 2d 27
(1991).
   ‘‘It is well settled that the imposition of sanctions
. . . rests within the discretion of the trial court and
will not be disturbed on review unless there is an abuse
of discretion. . . . Generally, a sanction should not
serve as a punishment or penalty. Courts should be
reluctant to employ the sanction of dismissal except as
a last resort. Such drastic action is not, however, an
abuse of discretion where a party shows a deliberate,
contumacious or unwarranted disregard for the court’s
authority.’’ (Citations omitted.) Fox v. First Bank, 198
Conn. 34, 39, 501 A.2d 747 (1985); see also Emerick v.
Glastonbury, 177 Conn. App. 701, 736, 173 A.3d 28
(2017), cert. denied, 327 Conn. 994, 175 A.3d 1245
(2018).
   In this case, we are not persuaded that the court
abused its discretion in declining to render a default
judgment against the property owner on the basis of
Williams’ misconduct. Although the plaintiff argues that
Williams committed two egregious acts against Rear-
don, those acts were brought to the attention of the
court only after the occurrence of the second act. Rear-
don did not bring to the court’s attention the January
15, 2016 e-mail until the end of April, 2017, when Wil-
liams made a vile verbal comment to her in the hallway
of the courthouse. Nor did she ask for a mistrial or
an additional continuance. As egregious as Williams’
conduct was, the record reveals that he ceased such
conduct immediately upon the intervention of the court
and the court’s imposition of attorney’s fees and an
order limiting Williams’ movements in court. Because
there is no indication that the conduct continued after
the court’s intervention, we are unable to conclude that
the court abused the wide discretion afforded to it when
it imposed a sanction that it deemed appropriate under
the circumstances.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The plaintiff also makes a passing claim in her appellate brief that the
court erred in denying her motion to set aside the verdict. The plaintiff’s
appellate brief contains no standard of review for the denial of a motion
to set aside the verdict, and it contains no legal analysis regarding such a
claim. Rather, she sets forth the statement that the court erred in denying
the motion to set aside the verdict, with little more. Accordingly, we deem
any claim related to the court’s denial of her motion to set aside the verdict
abandoned. See Stacy B. v. Robert S., 165 Conn. App. 374, 376 n.1, 140 A.3d
1004 (2016) (claim merely raised in passing, deemed abandoned).
   2
     We note that it is not necessary for a party to ask that the court recognize
the witness as an expert before asking the witness to provide an opinion.
Nicholson v. Commissioner of Correction, 186 Conn. App. 398, 420–21, 199
A.3d 573 (2018), cert. denied, 330 Conn 961, 199 A.3d 19 (2019). The propo-
nent of the expert simply must lay the necessary foundation before asking
the witness a question that calls for an expert opinion. If there is no objection
to the question, the witness may give the opinion. If there is an objection
to the witness’ qualifications or to whether the witness’ testimony will assist
the trier of fact, the court can then rule on the objection in the context of
the specific questions asked. We believe that this procedure has several
advantages over one asking the court to accept or recognize a witness as
an expert. First, asking the court to recognize a witness as an expert suggests
that the court may refuse to do so even in the absence of an objection. It
cannot. Id. Requiring an objection to a question that calls for an opinion
and then a ruling from the court is much more consistent with our adversarial
system and the manner in which virtually all other evidence is admitted or
excluded at trial. Second, accepting counsel’s invitation to recognize or
accept a witness as an expert risks ‘‘influencing the jury in its assessment
of the credibility of the witness by announcing that the court is blessing or
endorsing the witness.’’ E. Prescott, Tait’s Handbook of Connecticut Evi-
dence (6th Ed. 2019) § 7.4.1, p. 449. Third, the court is in a better position
to rule on issues relating to a witness’ qualifications and fitness for a particu-
lar case when the objection relates to the specific questions that will elicit
the opinion to which an objection is raised. It would not be unusual at all
for an expert to be qualified to answer one question on a subject, but not
qualified to answer other questions on that subject. Consequently, we suggest
that litigants abandon the practice of asking trial courts to recognize or
accept a witness as an expert. For the same reasons, we encourage trial
court judges to decline any such requests from the parties.
   3
     We also note that the manner in which the plaintiff presented and the
court resolved whether Tebbets was qualified to testify as an expert on
snow removal would make it impossible, if the court had erred in concluding
that he was not qualified, for us to determine if the plaintiff was harmed
by such an error. The plaintiff never proffered a question about snow removal
that she wanted Tebbets to answer and never made an offer of proof as to
what testimony Tebbets would have offered if permitted to do so. Conse-
quently, there is nothing in the record that would tell us how helpful, if at
all, any testimony from Tebbets regarding snow removal would have been
to the plaintiff. This problem might have been avoided had counsel simply
asked Tebbets for an opinion, requiring the defendants to raise any objection
in the context of the specific question asked. See footnote 2 of this opinion.
   4
     Williams filed a writ of error after the imposition of the sanctions, which
this court later dismissed. Maurice v. Chester Housing Associates Ltd.
Partnership, 188 Conn. App. 21,           A.3d      (2019).